Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 6, 2018

                                      No. 04-17-00676-CV

                                      Peggy Sue BUTLER,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 16620A
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due January 19, 2018. Neither the brief nor a motion for
extension of time was filed at that time. On February 1, 2018, we ordered appellant to file, on or
before February 12, 2018, her appellant’s brief and a written response reasonably explaining her
failure to timely file the brief. On February 12, 2018, appellant mailed a motion requesting an
extension of time to file her brief, and the motion was filed in our court on February 14, 2018.
See TEX. R. APP. P. 9.2(b) (outlining when documents filed by mailed are timely filed).
Thereafter, on February 16, 2018, appellant mailed her appellant’s brief, which was filed in our
court on February 20, 2018. The brief, however, did not comply with Rule 38.1 of the Texas
Rules of Appellate Procedure. See id. R. 38.1.

         Accordingly, on March 8, 2018, we granted appellant’s request for the extension of time
to file her brief, but ordered appellant’s brief stricken due to the numerous violations. We further
ordered appellant to file an amended brief, correcting the violations, on or before April 9, 2018.

        On March 19, 2018, appellant filed a motion requesting an extension of time to file her
amended brief. In her motion, appellant requests a thirty day extension of time due to the limited
access she has to the prison law library.

      After consideration, we GRANT appellant’s motion for extension of time to file her
amended brief and ORDER that appellant file her brief on or before May 9, 2018.

       We order the clerk of this court to serve a copy of this brief on appellant and all counsel.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court